DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action responses to the Application filed on 5/28/2020, in which claims 1-20 entered of record.
3.     Claims 1-20 are pending for examination.

Expiration of a Suspension of Action
4.     The suspension of action period for deferral of examination under 37 C.F.R. § 1.103(d) has expired on 12/28/2020 since the examination of the application has been deferred for a period of 36 (thirty-six) months from the effective filing date of 12/27/2017, the earliest filing date of a related foreign application pursuant to M.P.E.P. § 709.I.C (also, referred to Letter of Suspension dated 07/21/2020 and Letter Requesting Suspension of Action dated 6/12/2020, and section “Cross-Reference to Related Applications" of the specification). 
          
Information Disclosure Statement
5.     The Information Disclosure Statement (IDS) submitted on 5/28/2020 has been considered by the examiner and made of record in the application file.

Priority
6.     Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. The present application is a continuation of prior Application No. 16/115,516, filed on 8/28/2018, now U.S. Patent No. 10,706,940, which claims the benefit of priority from Japanese Patent Application No. 2017-251367, filed on 12/27/2017.


Specification
7.      The Applicant is required to insert a patent number 10,706,940, of its application number 16/115,016, for claiming benefit of earlier filing data into the "Cross-Reference to Related Applications" section. See 37 CFR 1.78 and MPEP § 201.11.         Appropriate correction is required.

Double Patenting
8.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,706,940 (hereinafter “Patent’940”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’940 as follows:
       Claim 1 of the instant application is anticipated/obvious over and having the same scope of invention by claims 1 and 7 of Patent‘940 such as “a semiconductor memory device comprising: a memory cell array including a plurality of memory cells, each memory cell being capable of holding data; a sense circuit configured to sense the data stored in a memory cell of the plurality of memory cells; a first data latch configured to latch data sensed from the memory cell by the sense circuit; a second data latch configured to receive the data from the first data latch; a status register configured to hold information indicating whether the semiconductor memory device is in a ready state or in a busy state; an input/output circuit configured to output from the semiconductor memory device the data received from the second data latch and the information received from the status register; and a control circuit configured to control the status register to hold the information indicating the busy state upon receipt of a read command and to control the status register to hold the information indicating the ready state, before completion of transfer of the data sensed from the memory cell from the first data latch to the second data latch”.
       Claim 11 of the instant application is anticipated/obvious over and having the same scope of invention by claim 14 of Patent‘940 such as “a method of controlling, by a control circuit, a 
        Claims 2-10 and 12-20 of the instant application are anticipated/obvious over and having the same scope of invention by respective claims 2-6, 8-13 and 15-18 of Patent‘940. 
           
Allowable Subject Matter 
10.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejection of claims 1-20 of the invention. 11.    The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a control circuit configured to control the status register to hold the information indicating the busy state upon receipt of a read command and to control the status register to hold the information indicating the ready state, before completion of transfer of the data sensed from the memory cell from the first data latch to the second data latch”, and a combination of other limitations thereof as recited in the claim. Claims 2-10 depend on claim 1.  
Regarding independent claim 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “responsive to receiving the read command, controlling the status register to hold the information indicating the busy state, before completion of transfer of the data sensed from the memory cell from the first data latch to the second data latch”, and a combination of other limitations thereof as recited in the claim. Claims 12-20 depend on claim 11. 
                               
Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30 - 5:00 EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827